Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


RESTRICTION REQUIREMENT 

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
• Group I, claim(s) 90-98 drawn to a pharmaceutical composition comprising the lipid particle of Formula (1), wherein the lipid nanoparticle comprises an mRNA that comprises an open reading frame encoding a JAG1 polypeptide.

• Group II, claim(s) 99, drawn to a method of expressing a JAG1 polypeptide by administering an effective amount of the composition of claim 90. 

• Group III, claim(s) 100-101, drawn to a method of treating, preventing or delaying the onset and/or progression of Duchenne muscular dystrophy signs or symptoms in a human subject in need thereof, comprising administering to the subject an effective amount of the pharmaceutical composition of claim 90.

• Group IV, claim(s) 102-103, drawn to a method of increasing dystrophin levels in a human subject comprising administering to the subject an effective amount of the pharmaceutical composition of claim 90, wherein the administration increases dystrophin levels in the subject.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Ansell (WO 2015/199952 A1), in view of Kariko (US 2016/0369243 A1).
Ansell teaches compositions comprising novel lipid compounds such as compound 16, below, which are capable of forming lipid nanoparticles with oligonucleotides; it is thought that these lipid nanoparticles shield oligonucleotides from degradation in the serum and provide for effective delivery of oligonucleotides to cells in vitro and in vivo. See pg 27: 15-25 and Compound 16, pg 35.
Ansell teaches Formula (I) (pg 27)

    PNG
    media_image1.png
    303
    481
    media_image1.png
    Greyscale
,

a compound that overlaps instantly claimed compound Formula I, where L1 and L2 are ester groups, each of R1a, R1b, R2a, R2b, R3a, R3b, R4a, R4b, R5, R6, 

    PNG
    media_image2.png
    222
    743
    media_image2.png
    Greyscale

                                              Compound 31

While Ansell teaches the in vitro and in vivo delivery of mRNA utilizing the novel lipid compounds, Ansell does not teach the limitation of an mRNA that comprises an open reading frame encoding a JAG1 polypeptide.
Kariko teaches the missing element of Ansell.
Kariko teaches RNA molecules can be encapsulated in a cationic lipid nanoparticle (pg 22, [0178] and pg 26, [0201]), including mRNA encoding JAG1 polypeptide (pg 24, [0186]).
The person of ordinary skill would have had a reasonable expectation of success in selecting Kariko's mRNA comprising an open reading frame encoding a JAG1 polypeptide as the mRNA in Ansell’s lipid composition because Ansell teaches that a lipid nanoparticle such as Ansell’s compound 16, an instantly claimed cationic nanoparticle, is an effective agent for formulating mRNA and Kariko teaches that cationic nanoparticles are an effective component for delivery of mRNA comprising an mRNA encoding a JAG1 polypeptide. As such, the skilled 
As such, Group I does not share a special technical feature with the instant claims of Groups II-IV. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I through IV is broken.
Election of Species
 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 	1. Compound of Formula (I)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
- Distinct species of Formula (I).
Applicant is required, in reply to this action, to elect a single species of Formula (I) to which the claims shall be restricted if no generic claim is finally held 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
The lipid nanoparticles recited in Claim 90 have different chemical structures, and therefore different properties and utilities. Thus, the requirement of the unity of the invention is not fulfilled. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Telephonic Prosecution
 	Due to the complex nature of the restriction requirement with regard to the structure of Formula (I), no telephone call was made to request an oral election. See MPEP 812.01.

Joint Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be 
Rejoinder
 	Groups: The examiner has required restriction between product (Group I) and process (Groups II-IV) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612